EVANS, ROWE & HOLBROOK
                          A T T O R N E Y S              A T      L A W
                                                                                        FILED IN
Union Square, Suite 900                                                         4th COURT OF APPEALS
10101 Reunion Place                                                              SAN ANTONIO, TEXAS
San Antonio, TX 78216                                                         02/16/2015 12:34:31 PM
(210) 340-6555                                                                     KEITH
                                                                           Elsa Marie      E.Legal
                                                                                      Garza,   HOTTLE
                                                                                                   Assistant
Fax (210) 340-6664                                                                        Clerk
                                                                                  Telephone: (210) 340-6555
www.evansrowe.com                                                                 egarza@evans-rowe.com

                                        February 16, 2015

Fourth Court of Appeals
Cadena Reeves Justice Center
San Antonio, Texas 78205-3037

RE:      Cause No. 04-15-00029-CV; In the Fourth Court of Appeals at San Antonio, Texas,
         Diagnostic Research Group, and John R. Holcomb, M.D., Appellants v. Sushma Vora
         Appellee

Dear Ladies & Gentlemen:

         With regard to the above-referenced matter, enclosed for filing please find the following:

             1. BRIEF OF APPELLANTS, DIAGNOSTICS RESEARCH GROUP,
                  L.L.C. AND JOHN R. HOLCOMB, M.D.
         Please file among the papers of the Court, date stamp the copy, and return the copy to our
office via the e-service. By copy of this letter, counsel of record will be served as reflected below.

       Thank you for your attention to this matter. If you have any questions or need additional
information, please do not hesitate to call.

                                       Respectfully yours,

                                       Elsa Marie Garza
                                       Elsa Marie Garza, Legal Assistant to
                                       Matthew M. Edwards

EMG

Enclosures

cc:      Christopher J. Deeves                        Via e-service and fax
         Beth Janicek                                 Via e-service and fax
         Harvey Ferguson, Jr./Benjamin C. Nichols     Via e-service and fax
         Joseph P. Thomas/Jeffrey D. Geoppinger       Via e-service and fax